                             IN THE UNITED STATES DISTRICT COURT                          . 1 <'.·
                                                                                               · ,.,
                                                                                                              ,.,,
                                                                                                  ....... .111'<
                                                                                                                      f:JLEJ!
                                                                                                                        I c.i1r 1 f"flljr"'-r
                                                                                                          ~ .. • ' •~,} - f',            f\
                                                                                                                                      I.,.,, f              ._,,t ,_)   l._   I
                                   FOR THE DISTRICT OF UTAH


WESLEY THOMPSON,                                             ORDER                                        ST,P, 1r,'~ ··1·· r·),r  . , u         1..' ;,'




                                                                                           .   -~ ~ ~




              · Plaintiff,                                   Case No. 1:18-CV-111 TS                    -~, :-~·: ·r·;·frr·~~··-a·~·~,~,~.w.,,,~·-..~;·
                                                                                                                                                             i-fr.



v.                                                           District Judge Ted Stewart

DONALD TRUMP et al.,

                 Defendants.


        Plaintiff/inmate, Wesley Thompson, an inmate at Cache County Jail, submits a prose

civil rights case. 1 Plaintiff applies to proceed without prepaying his filing fee. 2 He also moves for

appointed counsel and service of process.

        First, as to his in forma pauperis application, Plaintiff has not as required by statute

submitted "a certified copy of the trust fund account statement (or institutional equivalent) for the

prisoner for the 6-month period immediately preceding the filing of the complaint ... obtained

from the appropriate official of each prison at which the .Prisoner is or was confined. "3 Still, the

Court grants Plaintiffs informa pauperis application, pending receipt of his full account

statement.

        Second, the Court considers Plaintiffs motion for appointed counsel. Plaintiff has no

constitutional right to counsel. 4 The Court may, however, in its discretion appoint counsel for



        1
         See 42 U.S.C.S. § 1983 (2018).
        2
         See 28 id§ 1915 (emphasis added).
        3
         See id § 1915(a)(2).

        4
          See Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Bee v, Utah State Prison, 823 F.2d 397, 399
(10th Cir. 1987).
indigent inmates. 5 The applicant has the burden of showing that his claim has enough merit to

justify the Court in appointing counsel. 6

        When deciding whether to appoint counsel, the Court studies a variety of factors,

''including 'the merits of the litigant's claims, the nature of the factual issues raised in the claims,

the litigant's ability to present his claims, and the complexity of the legal issues raised by the

claims. "17 Considering these factors, the Court concludes that (1) it is unclear at this time that

Plaintiff has asserted a colorable claim; (2) the issues here are not complex; and (3) Plaintiff is

not incapacitated or unable to adequately function in pursuing this matter. Thus, the Court denies

for now Plaintiffs motion for appointed counsel.

        Third, the Court denies for now Plaintiffs motion for service of process. The Court may

fully screen Plaintiffs complaint at its earliest convenience and determine whether to dismiss it

or order it to be served upon Defendants. 8 Plaintiff need do nothing further to trigger this process.

        IT IS HEREBY ORDERED that:

        (1) Plaintiffs application to proceed without prepaying his filing fee is GRANTED. So

that the Court may figure Plaintiffs initial partial filing fee, Plaintiff shall have thirty days from

the date of this Order to file with the Court a certified copy of his inmate trust fund account

statement(s). If Plaintiff was held at more than one institution during the past six months, he shall



        5
          See 28 U.S.C.S. § 1915(e)(l) (2018); Carper, 54 F.3d at 617; Williams v. Meese, 926 F.2d 994, 996 (10th
Cir. 1991).
        6
         McCarthyv. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985).
        7
          Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995) (citation omitted); accord McCarthy, 753 F.2d
at 838-39.
        8
         See 28 U.S.C.S. § 1915A (2018).

                                                        2
file certified trust fund account statements (or institutional equivalent) from the appropriate

official at each institution. The certified trust fund account statement(s) must show deposits and

average balances for each month. If Plaintiff does not fully comply, his complaint will be

dismissed.

       (2) Plaintiffs request for appointed counsel is DENIED; however, if, after the case is

screened, it appears that counsel may be needed or of specific help, the Court may ask an

attorney to appear pro bona on Plaintiffs behalf.

       (3) Plaintiffs motion for service of process is DENIED; however, if, after the case is fully

screened, it appears that this complaint states a claim upon which relief may be granted, the

Court may order service of proce~

               DATED this     (<;   day of October, 2018.

                       BY THE COURT:




                                                    3
